 



EXHIBIT 10
Novint Board of Directors

1.   Background.

1.1.   Novint Technologies, Inc. (“Novint”) has requested that V. Gerald Grafe
serve as a director of Novint.   1.2.   This document sets forth some of the
terms of such service, including compensation and indemnification, and documents
Novint’s acknowledgement of some of the issues associated with a lawyer who
represents the Company also serving as a director.

2.   Indemnification and Insurance.

2.1.   As permitted by Section 102(b)(7) of the General Corporation Law of the
State of Delaware (the “General Corporation Law”), Novint’s Certificate of
Incorporation includes a provision that eliminates its director’s personal
liability for liable for monetary damages for breach of a director’s fiduciary
duty as a director, except for liability: (i) for any breach of the director’s
duty of loyalty to its stockholders; (ii) for acts or omissions not in good
faith or which involve intentional misconduct or a knowing violation of the law;
or (iii) for any transaction from which the director derived an improper
personal benefit. Any repeal or modification of the indemnity provided by the
General Corporation Law shall not adversely affect any limitation on the
personal liability of Mr. Grafe.   2.2.   Novint shall, to the fullest extent
permitted by the Delaware General Corporation Law, indemnify Mr. Grafe against
all claims and actions against him by reason of the fact that he is or was a
director of Novint. If the General Corporation Law is amended to provide
narrower rights to indemnification than are available under the registrant’s
Bylaws, such amendment shall not apply to alleged actions or omissions that
precede the effective date of such amendment. Novint’s Bylaws permit it to
indemnify its employees and agents to the fullest extent permitted by the
General Corporation Law.   2.3.   Novint has in force D&O insurance in the
amount of one million dollars ($1,000,000), and will keep such insurance in
force and will not reduce the coverage or limits, or increase the deductible, of
such insurance.

3.   Compensation and Reimbursement.

3.1.   Novint will reimburse Mr. Grafe for reasonable and actual expenses
incurred in the performance of his duties as a director, provided that such
expenses are authorized by Novint before the expense is incurred.   3.2.  
Novint shall not compensate Mr. Grafe for service as a director except as
specifically set forth herein. On Sept. 20, 2006, and on Sept. 20 of each
succeeding year during which Mr. Grafe continues to serve as a director, Novint
will grant to Mr. Grafe, at his election, either (i) shares of Novint common
stock having an aggregate fair market value of US$15,000, or (ii) options to
purchase common stock having an aggregate fair market value of US$15,000 with an
exercise price equal to the fair market value at the time of the option grant.
The stock or options will be vested at issuance. If Mr. Grafe ceases service as
director for any reason or no reason, Novint will issue to Mr. Grafe a stock or
option grant for any partial year of service pro-rated based on the number of
months served that year. Further, contemporaneously with each meeting of the
board of Directors that Mr. Grafe attends, Novint will grant to Mr. Grafe, at
his election, either (i) shares of Novint common stock having an aggregate fair
market value of US$1,000, or (ii) options to purchase common stock having an
aggregate fair market value of US$1,000 with an exercise price equal to the fair
market value at the time of the option grant. The stock or options will be
vested at issuance. All shares granted, and shares

 



--------------------------------------------------------------------------------



 



    underlying options granted, pursuant to this section shall be included by
Novint in any registration of shares of Novint stock.

4.   Attorney-client Relationship.

4.1.   Mr. Grafe will serve as a director in his individual capacity, and not as
a representative of Hisey Grafe, P.C., of which firm Mr. Grafe is a shareholder
and practicing attorney.   4.2.   Hisey Grafe, P.C., does not represent Novint
as general corporate counsel, and does not advise Novint as to corporate
compliance and corporate governance matters. Hisey Grafe, P.C., currently
represents Novint on intellectual property and other related matters, and that
representation shall not be advantaged or disadvantaged by Mr. Grafe’s service
as a director.   4.3.   Novint understands that information disclosed to
Mr. Grafe in his capacity as a director may not be protected under
attorney-client privilege, and that all information disclosed to Mr. Grafe may
not be protected under attorney-client privilege. Mr. Grafe and Novint will both
make their best efforts to keep all service as a director, and compensation
therefor, separate from service as legal counsel, and compensation therefor.
Novint further understands that Mr. Grafe’s service as a director may increase
the chance that Hisey Grafe, P.C., would be disqualified from representing
Novint in certain disputes, bankruptcy proceedings, or litigation.   4.4.  
Mr. Grafe has no special knowledge or expertise in securities law or accounting
practices, and Novint will not look to him, as director or as counsel, for
advice concerning such matters.

5.   This Agreement embodies the entire contract between the parties concerning
Mr. Grafe’s service as a director and supersedes any and all prior agreements
and understandings, written or oral, formal or informal. No extensions, changes,
modifications or amendments to or of this Agreement of any kind whatsoever,
which shall be made or claimed by Mr. Grafe or Novint shall have any force or
effect whatsoever unless the same be endorsed in writing and signed by Mr. Grafe
and Novint.   6.   This Agreement may be executed in any number of counterparts
and each such counterpart shall be an original instrument, but all counterparts
together shall constitute one agreement.

               
Novint
      V. Gerald Grafe    
 
           
/s/ Tom Anderson
  Sep 20, 2006   /s/ V. Gerald Grafe   Sep 20, 2006
 
           
Tom Anderson
  Date       Date
CEO and chairman of the board
           

 